03/24/2022



                                                                                    Case Number: OP 22-0023




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                           OP 22-0023


CHARLES DANIEL SMITH,

      Plaintiff-Appellant,                    ORDER GRANTING MONTANA
                                                   TRIAL LAWYERS
             v.                               ASSOCIATION’S MOTION FOR
                                              LEAVE TO APPEAR AS AMICUS
CHARTER COMMUNICATIONS,                                CURIAE
INC.,

      Defendant-Appellee.



      Upon motion of the Montana Trial Lawyers Association (“MTLA”) for

leave to participate as amicus curiae in the above-captioned matter, and good cause

appearing therefrom,

      IT IS HEREBY ORDERED that MTLA’s motion is GRANTED. MTLA

shall file its amicus brief on or before the same date when the Plaintiff-Appellant’s

opening brief is due.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                              March 24 2022